        Case 1:21-cv-03948-ALC-KHP Document 14 Filed 08/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                          8/26/2021
FOCUS USA, INC.,

                                                Plaintiff,               21-CV-03948 (ALC) (KHP)

                             -against-                                             ORDER

SENTINEL INSURANCE COMPANY, LTD.                          ,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On August 23, 2021 the parties appeared for an Initial Case Management Conference.

After review of the pleadings and consultation with the parties, the following Scheduling Order

is entered pursuant to Rule 16 of the Federal Rules of Civil Procedure:

         Pleadings, Parties, and Motions. The parties may move to amend the pleadings or join

any other parties no later than October 25, 2021.

         Discovery. The deadline to complete fact discovery is February 24, 2022; and expert

discovery needs to be completed by April 22, 2022.

         Interim Discovery Deadlines. The parties have represented that initial disclosures have

been produced. In addition, on September 7, 2021, Plaintiff and Defendant will exchange an

initial set of relevant documents identified in their Initial Disclosures. and an initial set of

relevant documents have been produced. An initial set of interrogatories shall be served no

later than Monday, October 25, 2021. All subsequent interrogatories must be served no later

than 30 days prior to the discovery deadline. The deadline to complete expert discovery is April

22, 2022. All initial requests for production will be exchanged on or before October 25, 2021.
      Case 1:21-cv-03948-ALC-KHP Document 14 Filed 08/26/21 Page 2 of 3




Requests for admission and responses to requests for production will be due on or before

November 22, 2021. All fact and expert depositions shall be completed by Monday, January 17,

2022, and limited to no more than two depositions per party absent an agreement between the

parties or an order from the Court. Interim deadlines may be adjusted by the parties without

further order of the Court.

       Discovery Disputes. The parties shall follow the Court’s Individual Procedures with

respect to any discovery disputes. See https://nysd.uscourts.gov/hon-katharine-h-parker.

       Rule 1 and Rule 26(b)(1). Counsel shall comply with Rule 1 and Rule 26(b)(1) in the

conduct of discovery.

       Document Requests. Counsel shall be fully familiar with their obligations under Rules

34 and 26(g) and consider and discuss ways to ensure compliance and minimize disputes

regarding overbreadth and specificity of requests and responses. A failure to comply with this

responsibility carries serious consequences. Requests for any and all documents on a broad

topic are presumptively improper. Likewise, courts have held that an objection that does not

appropriately explain its grounds is forfeited. See, e.g., Wesley Corp. v. Zoom T.V. Prods., LLC,

No. 17-100212018, 2018 WL 372700, at *4 (E.D. Mich. Jan. 11, 2018); Fischer v. Forrest, No. 14

Civ. 01304 (PAE) (AJP), 2017 WL 773694 (S.D.N.Y. Feb. 28, 2017) (“[A]ny discovery response that

does not comply with Rule 34’s requirement to state objections with specificity (and to clearly

indicate whether responsive material is being withheld on the basis of objection) will be

deemed a waiver of all objections (except as to privilege).”).




                                                 2
     Case 1:21-cv-03948-ALC-KHP Document 14 Filed 08/26/21 Page 3 of 3




SO ORDERED.

DATED:        New York, New York
              August 26, 2021

                                         ______________________________
                                         KATHARINE H. PARKER
                                         United States Magistrate Judge




                                     3
